517 S.E.2d 605 (1999)
350 N.C. 656
In re Sarah Lynn OWENS.
No. 122PA98.
Supreme Court of North Carolina.
July 23, 1999.
Smith Helms Mulliss & Moore, L.L.P., by Jonathan E. Buchan, T. Jonathan Adams, Charlotte, and James G. Exum, Jr., Greensboro, for appellant Sarah Owens.
Michael F. Easley, Attorney General, by Norma S. Harrell, Special Deputy Attorney General, for the State-appellee.
Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Mark J. Prak, Raleigh, on behalf of The Associated Press; The New York Times Company; North Carolina Association of Broadcasters, Inc.; and North Carolina Press Association, Inc., amici curiae.
PER CURIAM.
The decision of the Court of Appeals is affirmed for the reasons stated therein. But see Act of July 9, 1999, ch. 267, 1999 N.C.Sess.Laws 359 (codifying "journalists' testimonial privilege" as N.C.G.S. § 8-53.9, effective 1 October 1999).
AFFIRMED.
Justices MARTIN and WAINWRIGHT did not participate in the consideration or decision of this case.